DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 October 2020 has been entered.
Response to Amendment
Applicant’s amendment to claims 1, 25, 27, 29-31, and addition of new claims 32-36 in the response filed on 5 October 2020 is acknowledged.
Claim Objections
Applicant is advised that should claims 25 and 27 be found allowable, claims 34 and 35 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 25, 27, 29-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first sliding surface” in line 8 which is indefinite because it is unclear if the first sliding surface in line 8 is referencing the “first sliding surface” recited in lines 1-2 or if it is a new first sliding surface.
In the interest of compact prosecution, the Examiner interprets “a first sliding surface” in line 8 as referring to the first sliding surface identified in lines 1-2.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 25, 27, and 29-35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication 2010/0186740 to Hilton G. Pryce Lewis et al. (Lewis).
NOTE: The italicized text in claims 1, 25, and 29-31 below is interpreted as product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Furthermore, “[o]nce the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding claim 1, Lewis discloses a first component (Fig. 1, “Coated Barrel”) of a syringe assembly (Fig. 1) having a treated first sliding surface to reduce friction thereon (paras. 22, 24 describe a coating, i.e. a treatment, applied to the inner surface, i.e. first sliding surface, of the barrel to reduce stiction, i.e. friction, see also Fig. 1) that is configured for sliding engagement with a second, complementary component (Fig. 1, “Coated sealing member”) of the syringe assembly (Fig. 3) prepared by a process comprising:
(A) filling the first component with water for injection (WFI) water, such that the WFI water is in contact with a first sliding surface;
(B) applying saturated steam to heat the first component and the WFI water, such that the WFI water is in contact with the first sliding surface; and
(C) drying the first component after applying saturated steam to heat the first component and the WFI water in contact with the first component,
(Applicant’s claimed invention is “a first component having a treated first sliding surface to reduce friction thereon that is configured for sliding engagement with a second, complementary component of the syringe assembly” which is the same structure as that disclosed by Lewis, as shown above. Therefore, Lewis anticipates applicant’s claimed invention. Furthermore, applicant’s specification lacks any description of what effect the process steps recited in the product-by-process claim have on the product itself. A product-by-process claim’s patentability is based on the product. For process steps recited in a 
wherein the second, complementary component is softer than the first component (para. 23 describes the “coated sealing member” as “made out of vulcanized rubber or a thermoplastic elastomer” which are softer than the first component, i.e. the barrel),
wherein the friction of the first sliding surface is reduced (para. 24).

Regarding claims 25, 27, and 29-35, Lewis discloses the component of claim 1 (see rejection above), and further discloses:
Claim 25: the first sliding surface is heated to a temperature of at least 121° C (Applicant’s claimed invention is “a first component having a treated first sliding surface to reduce friction thereon that is configured for sliding engagement with a second, 
Claim 27: the first component (Fig. 1, “Coated barrel”) comprises a glass material (para. 61 states “This method was also used to coat glass syringes”),
Claim 29: the drying step is performed above 90° C (Applicant’s claimed invention is “a first component having a treated first sliding surface to reduce friction thereon that is configured for sliding engagement with a second, complementary component of the syringe assembly” which is the same structure as that disclosed by Lewis, as shown above. Therefore, Lewis anticipates applicant’s claimed invention, even if the claimed invention is made by performing the drying step above 90°C);
Claim 30: the drying step is performed at room temperature (Applicant’s claimed invention is “a first component having a treated first sliding surface to reduce friction thereon that is configured for sliding engagement with a second, complementary component of the syringe assembly” which is the same structure as that disclosed by Lewis, as shown above. Therefore, Lewis anticipates applicant’s claimed invention, even if the claimed invention is made by performing the drying step at room temperature);
Claim 31: the process further comprises the steps of rinsing the first sliding surface with a solvent following the drying step; and drying the first sliding surface at or above 90°C following the rinsing step (Applicant’s claimed invention is “a first component having a treated first sliding surface to reduce friction thereon that is configured for sliding engagement with a second, complementary component of the syringe assembly” which is 
Claim 32: the first component is a syringe barrel (Fig. 1, “Coated barrel”) and the first sliding surface is an interior surface of the syringe barrel (paras. 22, 24 describe a coating, i.e. a treatment, applied to the inner surface, i.e. first sliding surface, of the barrel to reduce stiction, i.e. friction, see also Fig. 1);
Claim 33: the first sliding surface is substantially free of lubricant (para. 28 describes using a fluorocarbon coating, such as PTFE, which is free of lubricant);
Claim 34: the first sliding surface is heated at a temperature of at least 121° C (Applicant’s claimed invention is “a first component having a treated first sliding surface to reduce friction thereon that is configured for sliding engagement with a second, complementary component of the syringe assembly” which is the same structure as disclosed by Lewis, as shown above. Therefore, Lewis anticipates applicant’s claimed invention, even if the claimed invention is made by heating the first sliding surface at a temperature of at least 121°C);
Claim 35: the first component (Fig. 1, “Coated barrel”) comprises a glass material (para. 61 states “This method was also used to coat glass syringes”);

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis in view of U.S. Patent Application Publication 2002/0081401 to Lothar Hessok et al. (Hessok).
Regarding claim 36, Lewis teaches the component of claim 1, but does not teach the first component comprises borosilicate glass.
Hessok teaches a first component comprises borosilicate glass (para. 9 discusses glass containers for medicinal purposes including “cylindrical injector and syringe bodies”, i.e. syringe barrels, and describes these containers as made of borosilicate glass).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the syringe barrel made of borosilicate glass as taught by Hessok in the glass barrel of Lewis since borosilicate glass has high thermal shock resistance which is particularly suitable for sterilization (para. 9) as taught by Hessok.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 25, 27, and 29-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9 of U.S. Patent No. 9,539,394 in view of U.S. Patent 5,009,646 to Mesamichi Sudo et al. (Sudo). The patented claims recite a glass barrel having a silicone oil-free interior surface, where the friction of the sliding surface is reduced by the process comprising filling the glass barrel with water for injection (WFI) water, applying saturated steam .
However, the patented claims do not recite “the second, complementary component is softer than the first component”. Sudo teaches a stopper (1), the second, complementary component, comprising an elastomeric material that is softer than the glass material of the syringe barrel (col. 2, lines 40-45 describes the plunger 1 having “a rubber elastic body”, an elastomeric material, where it is known that “a rubber elastic body” is softer than glass which is a rigid solid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Sudo’s stopper comprising an elastomeric material softer than the glass barrel because Sudo’s stopper has increased chemical resistance and lower friction (col. 4, lines 1-21) as taught by Sudo.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 25, 27, and 29-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner acknowledges applicant’s request to hold the double patenting claims in abeyance while the application is under examination without an indication of allowable subject matter. Since applicant has not overcome the statutory double patent rejection it has been repeated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899.  The examiner can normally be reached on Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/LRW/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783